Citation Nr: 1731060	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee strain.

2. Entitlement to service connection for a right shoulder disability (claimed as osteoarthritis).

3. Entitlement to service connection for a bilateral feet disability (claimed as osteoarthritis).

4. Entitlement to service connection for a left knee disability (claimed as osteoarthritis).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his Daughter


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 notification letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits on appeal.

In August 2016, the Veteran appeared and testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that VA has not met its duty to assist the Veteran in obtaining an adequate examination for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In April 2011, the Veteran was afforded a VA examination.  Although the Veteran has filed claims for the four issues currently on appeal, the Veteran only received an examination for the right knee and bilateral foot conditions.  A review of the record shows the Veteran never received a VA examination addressing the right shoulder or left knee conditions.  In addition, in the November 2012 notice of disagreement (NOD), the Veteran addressed the lack of a VA examination for his right shoulder and left knee, and he requested a VA examination for both conditions.

Although the April 2011 VA examination did address the bilateral foot condition, the Board finds the examination's rationale conclusory and inadequate to properly adjudicate the appeal before the Board as it failed to address favorable evidence in the Veteran's service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Veteran last underwent a VA examination in April 2011.  Clinical findings of that examination are now approximately six years old, and the Board is unable to properly render an increased rating decision without obtaining an updated examination.  Thus, an additional VA examination is required to provide a current picture of the Veteran's service-connected right knee strain, which concerns the issue currently on appeal.  38 C.F.R. §§ 3.326, 3.327.

The Board notes the Veteran requested an independent medical expert opinion (IME) in the November 2012 NOD to examine the Veteran's right shoulder and bilateral foot conditions due to the complexity of his claim and the fact that he fell from a height of 30 feet onto a hard surface.  Pursuant to 38 C.F.R. § 3.328(b), a request for an IME shall be submitted through the Veterans Service Center Manager or Pension Management Center Manager of the office having jurisdiction over the claim.  The RO failed to provide an adequate statement of reason or bases when it did not respond to the Veteran's request for an IME. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records with the help of the Veteran from the VA or any other entities the Veteran identifies.

2. The RO must undertake the necessary development to address the Veteran's request for an IME.  If the request is not referred to the Compensation Service or the Pension and Fiduciary Service, the Veteran and his representative must be notified in writing.

3. The Veteran must be afforded a new VA orthopedic examination, with a qualified medical professional, to address the current severity of the Veteran's service-connected right knee disability; and service connection claims for a right shoulder condition, left knee condition, and a bilateral foot condition.  The examiner must review the Veteran's claim file in its entirety.  

The examination must address the severity of the Veteran's right knee disability throughout the entirety of the appeal period.  This must include range of motion testing (active, passive, weight-bearing, and nonweight-bearing), with comparison to the left knee.  Any painful motion, functional loss due to pain, excess fatigability, weakness, or additional disability during flare-ups must be noted.  

Regarding the right shoulder, left knee, and bilateral foot conditions, the examiner must provide opinions for whether it is at least as likely as not (a 50 percent or greater probability) that such disabilities are etiologically related to service.

A complete rationale for any opinions expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record; this includes any relevant private medical opinions.

4. After the requested actions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.

5. After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




